F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              OCT 16 2002
                            FOR THE TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

    TOMI EDWARD JENNINGS, JR.,

                Petitioner - Appellant,

    v.                                                   No. 02-8033
                                                     D.C. No. 01-CV-59-B
    VANCE EVERETT, Warden,                              (D. Wyoming)
    Wyoming Department of Corrections
    State Penitentiary, in his official
    capacity; WYOMING ATTORNEY
    GENERAL,

                Respondents - Appellees.


                            ORDER AND JUDGMENT            *




Before O’BRIEN and PORFILIO , Circuit Judges, and             KANE , ** Senior District
Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.
of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Petitioner-Appellant Tomi Edward Jennings appeals from the district

court’s order denying his 28 U.S.C. § 2254 petition for a writ of habeas corpus.

In order to proceed on appeal, Jennings must obtain a certificate of appealability

(COA) from this court.    See id. § 2253(c)(1)(A). A COA will issue “only if the

applicant has made a substantial showing of the denial of a constitutional right.”

Id. § 2253(c)(2). Upon consideration, we deny COA and dismiss this appeal.

       Jennings was convicted of escape from detention and received a six-to-nine

year sentence. His conviction was affirmed by the Wyoming Supreme Court. In

his appellate brief, which we construe as an application for a COA, he raises

seven issues: (1) denial of access to legal materials and the right to self-

representation; (2) lack of adequate notice of motion hearings; (3) improper

exclusion of African-Americans from his jury; (4) denial of speedy trial;

(5) denial of credit for time served; (6) improper alteration of trial transcripts; and

(7) double jeopardy.

       The Wyoming Supreme Court has already considered and decided each of

these claims against Jennings. We owe a high level of deference to that court’s

decision, even at the COA stage.    See Barrientes v. Johnson , 221 F.3d 741, 772

(5th Cir. 2000) (“[T]he determination of whether a COA should issue must be


                                           -2-
made by viewing the petitioner’s arguments through the lens of the deferential

scheme laid out in 28 U.S.C. § 2254(d).”),     cert. dismissed , 531 U.S. 1134 (2001).

We may not grant relief on claims adjudicated on the merits in state court unless

the adjudication:

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d).

      Having carefully reviewed the arguments Jennings raises, we conclude that

he has failed to meet the standard required to obtain a COA. Jennings’

application for a COA is therefore DENIED. His appeal is DISMISSED.



                                                       Entered for the Court



                                                       John L. Kane
                                                       Senior District Judge




                                             -3-